*908By voluntarily and knowingly pleading guilty, upon the advice of counsel, defendant has waived the claim that he was denied his statutory right to a speedy trial pursuant to CPL 30.30 (People v O’Brien, 56 NY2d 1009; People v Suarez, 55 NY2d 940; People v Friscia, 51 NY2d 845); that the evidence before the Grand Jury was legally insufficient (see, People v Ferrara, 99 AD2d 257, 259; cf. People v Pelchat, 62 NY2d 97); that he was a victim of selective prosecution (People v Rodriguez, 79 AD2d 539, affd 55 NY2d 776); and that he was prejudiced by the People’s failure to preserve certain evidence (see, Menna v New York, 423 US 61, 62-63, n 2; People v Thomas, 74 AD2d 317, affd 53 NY2d 338). There is no legal or factual support for defendant’s claim that the particular circumstances justify appellate review of these issues. However, under the facts of this case, the court should have imposed periods of community service rather than incarceration. O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.